Exhibit I CLASS B CONVERTIBLE PREFERRED UNIT SUBSCRIPTION AGREEMENT by and among CAPITAL PRODUCT PARTNERS L.P. and THE PURCHASERS PARTY HERETO Dated as of March 15, 2013 Table of Contents Page ARTICLE I DEFINITIONS Section 1.01 Definitions 1 Section 1.02 Accounting Procedures and Interpretation 7 ARTICLE II AGREEMENT TO SELL AND PURCHASE Section 2.01 Sale and Purchase 7 Section 2.02 Closing 7 Section 2.03 Mutual Conditions 8 Section 2.04 The Purchasers’ Conditions 9 Section 2.05 CPLP’s Conditions 9 Section 2.06 CPLP Deliveries 10 Section 2.07 Purchasers’ Deliveries 11 Section 2.08 Independent Nature of Purchasers’ Obligations and Rights 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF CPLP Section 3.01 Existence 13 Section 3.02 Ownership of Subsidiaries 13 Section 3.03 Purchased Units, Capitalization and Valid Issuance 13 Section 3.04 No Convertible Securities, Options or Preemptive Rights 14 Section 3.05 Valid Issuance 14 Section 3.06 CPLP SEC Documents 15 Section 3.07 No Material Adverse Change 16 Section 3.08 Litigation 16 Section 3.09 No Conflicts 16 Section 3.10 Authority, Enforceability 17 Section 3.11 Compliance with Laws 17 Section 3.12 Approvals 17 Section 3.13 Certain Fees 18 Section 3.14 Registration Rights 18 Section 3.15 No Registration 18 Section 3.16 Tax Matters 18 Section 3.17 Investment Company Status 18 Section 3.18 No Side Agreements 18 Section 3.19 Form F-3 Eligibility 19 Section 3.20 No Integration 19 Section 3.21 Insurance 19 Section 3.22 Internal Accounting Controls 19 Section 3.23 Terms of Class B Units 19 i ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS Section 4.01 Existence 20 Section 4.02 Authorization, Enforceability 20 Section 4.03 No Breach 20 Section 4.04 Certain Fees 20 Section 4.05 Investment 20 Section 4.06 Nature of Purchasers 21 Section 4.07 Receipt of Information; Authorization 21 Section 4.08 Restricted Securities 21 Section 4.09 Legend 21 ARTICLE V COVENANTS Section 5.01 Taking of Necessary Action 22 Section 5.02 Other Actions 22 Section 5.03 Payment and Expenses 23 Section 5.04 Use of Proceeds 23 Section 5.05 Non-Disclosure; Interim Public Filings 23 Section 5.06 Corporate Status 23 Section 5.07 Qualified Shareholder Status 23 ARTICLE VI INDEMNIFICATION Section 6.01 Indemnification by CPLP 24 Section 6.02 Indemnification by Purchasers 24 Section 6.03 Indemnification Procedure 25 ARTICLE VII MISCELLANEOUS Section 7.01 Interpretation and Survival of Provisions 26 Section 7.02 Survival of Provisions 26 Section 7.03 No Waiver; Modifications in Writing 26 Section 7.04 Binding Effect; Assignment 27 Section 7.05 Non-Disclosure 27 Section 7.06 Communications 28 Section 7.07 Removal of Legend 29 Section 7.08 Entire Agreement 29 Section 7.09 Governing Law 30 Section 7.10 Execution in Counterparts 30 Section 7.11 Termination 30 Section 7.12 Recapitalization, Exchanges, Etc. Affecting the Purchased Units 31 Section 7.13 Third Party Beneficiaries 31 ii ScheduleA
